Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Bureau, dated January 30, 2003, which confirmed the findings of an Administrative Law Judge, made after a hearing, that the petitioner violated Vehicle and Traffic Law § 401 (7) (F) (b) and New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9), and imposed a penalty.
*583Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The seizure of the petitioner’s truck, which occurred at a checkpoint, and pursuant to a nondiscriminatory pattern of selection by the officer weighing the vehicles, was constitutional (see Matter of Mt. Hope Trucking Co. v Martinez, 12 AD3d 514 [2004]; Matter of Metro Demolition Contr. Corp. v Martinez, 12 AD3d 513 [2004]; Matter of Masons v Martinez, 8 AD3d 671, 672 [2004]; Matter of City Hawk Indus. v Martinez, 2 AD3d 635 [2003]; see also People v Scott, 63 NY2d 518 [1984]).
The petitioner’s remaining contention is without merit. Schmidt, J.E, Santucci, Crane and Skelos, JJ., concur.